— Order of the Supreme Court, New York County (Goldman, J.), entered October 12,1982, granting the motion of the defendants for summary judgment dismissing the complaint, affirmed, without costs. The dissent fairly states the facts but misinterprets the state of the law since the 1959 amendment to the Longshoremen’s and Harbor Workers’ Compensation Act (US Code, tit 33, § 933, subd [b]). After collecting workers’ compensation benefits, the plaintiff had six months to institute his own suit. Considering the fact that the injury occurred in December, 1973, and the final payment of compensation was made in May, 1975 and that an additional six months was provided for the plaintiff to commence his own suit, there is no unfair limitation on the time for the plaintiff to proceed. Rodriguez v Compass Shipping Co. (451 US 596), relied on by Special Term, is authority for this proposition. There was never any doubt about the fact that the defendant, Hellenic Lines, Ltd., was both the owner-operator of the ship and the stevedore-employer of the plaintiff. Kupferman, J. P., Asch, Silverman and Milonas, JJ., concur in both the memorandum for the list and the concurring memorandum of Justice Asch. Kassal, J., dissents in a memorandum, both as follows: